 LABORERS' INTERNATIONAL UNION, LOCAL #999Laborers'International Union of North America, Local#999 and Associated General Contractors of Mas-sachusetts,Inc. and Herbert Engineering,Inc. andUnited Brotherhood of Carpenters and Joiners ofAmerica,Local #32. Case 1-CD-329September 21, 1973DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN MILLER AND MEMBERS FANNINGAND PENELLOThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, followingcharges filed by Associated General Contractors ofMassachusetts, Inc. (herein called AGC), on behalf ofHerbert Engineering, Inc. (herein called Herbert orEmployer), on October 12, 1972, alleging that Labor-ers' InternationalUnion of North America, Local#999 (herein referred to as. Local 999 or Laborers),has violated Section 8(b)(4)(D) of the Act by engagingin certain proscribed activity with an object of forcingor requiring the assignment of certain work describedbelow to employees represented by Laborers ratherthan to members of United Brotherhood of Carpen-ters and Joiners of America, Local #32 (herein re-ferred to'as Carpenters). A hearing was held beforeHearing Officer Robert C. Rosemere on May 21,1973.All parties appeared at the hearing and were afford-ed full opportunity to be heard, to examine and cross-examine witnesses, and to adduce evidence bearingon the issues. Laborers filed a brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the rulings made by theHearing Officer at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this case, including thebriefs, the Board makes the following findings:I.THEBUSINESSOF THE EMPLOYERHerbert is a general contractor in the business ofconstructing apartment houses in Springfield, Massa-chusetts, and vicinity. The parties stipulated, and wefind, that Herbert annually purchases, from pointsoutsideMassachusetts, materials in value exceeding$50,000. Accordingly, we find that Herbert is engagedin commerce within the meaning of Section 2(6) and(7) of the Act and that it will effectuate the policies ofthe Act toassert jurisdiction herein.II.THE LABOR ORGANIZATIONS121The parties stipulated, and we find, that the Labor-ers and Carpenters are labor organizations within themeaning of Section 2(5) of the Act.III.THEDISPUTEA. The WorkinDisputeWe find that the disputed work involves the un-loading,carrying, and distribution of kitchen cabi-nets,partially covered with corrugated box material,to areas of installation at the Employer's jobsite,known as the Fernwood Estates, in Springfield, Mas-sachusetts.BackgroundHerbert, a general contractor, contracted for theerection of 160 apartment units in Springfield, Massa-chusetts, known as Fernwood Estates, and subcon-tracted to the firm of Krohn-Vallerie (herein Krohn)the work of installing kitchen cabinets. These cabinetswere purchased from the manufacturer and deliveredto the site partially wrapped in corrugated cardboard.Although Krohn-Vallerie was responsible for the un-loading of these cabinets, the cabinets were actuallyunloaded by Herbert, which assigned the work to itsemployees represented by Carpenters. Krohn wasthen charged for this service. Herbert had adoptedthis practice on a previous apartment construction jobinWorcester, Massachusetts, working with Krohn inmuch the same manner.On October 5, 1972, Michael Sinuscalchi, businessagent for Laborers, told B. Galinsky, project managerfor Herbert, that if the laborers were not permitted tounload the cabinets they would walk off the job. Sara-cino, Laborers steward, was present during this con-versation.On October 11 and 12, employees ofHerbert represented by Laborers picketed the site toprotest the assignment to carpenters.C. Applicability of the StatuteBefore the Board may proceed with a determina-tion of the dispute pursuant to Section 10(k) of theAct, it must be satisfied that there is reasonable causeto believe that Section 8(b)(4)(D) has been violated.The record reveals that Laborers, through MichaelSinuscalchi, threatened the Employer with a workstoppage on October 5, 1972, and that employees ofthe Employer represented by Laborers picketed the206 NLRB No. 23 122DECISIONS OF NATIONAL LABOR RELATIONS BOARDEmployer on October 11 and 12, 1972, with an objectof forcing or requiring the Employer to assign thedisputed work to members of Laborers rather than tomembers of Carpenters. Thus we find reasonablecause to believe Section 8(b)(4)(D) has been violatedand that the dispute is properly before the Board fordetermination pursuant to Section 10(k) of the Act.'D. Contentions of the PartiesLaborers contends that the disputed work shouldbe assigned to its members because the Employerintended to follow the Associated General Contrac-tors recommended labor policy,which purportedlyawards the work of unloading"factory protected"cartons to laborers.Laborers also contends that nocarpenter skills are involved,laborers were as readilyavailable on the job as carpenters,itwould be moreefficient to use laborers,and unloading of finishedand covered cabinets traditionally is laborers' work.The Employer's position is that it had previously as-signed this type of work to carpenters at another pro-ject and thatthe AGC policyawarded the work tocarpenters.Carpenters contends that the Employer has as-signed the disputed work to its members,and that thearea practice is to assign unloading of uncrated orunboxed cabinets at the point of installation to car-penters.E.Merits of the DisputeSection 10(k) of the Act requires the Board to makean affirmative award of disputed work after givingdue consideration to and balancing all relevant fac-tors.'1.ContractsNeither Union contended that it had a contractright to the disputed work.2.Past practiceThe Employer has engaged in only two housingprojects and, in both, has utilized the services ofKrohn in installing the kitchen cabinets. Prior to theFernwood Estates project, the Employer completed aproject in Worcester, Massachusetts, in which the un-loading of partially covered cabinets was assigned by1 It was stipulated,and we so find, that there was no agreed-upon methodfor resolution of this dispute.2N.L.R.B. v. Radio and Television Broadcast Engineers Union, Local 1212,International Brotherhood of Electrical Workers, AFL-CIO [Columbia Broad-casting System],364 U.S. 573 (1961).Herbert to the carpenters, as in the instant case. Thus,the Employer's past practice favors assignment of thedisputed work to carpenters.3.Area practiceThere is uncontradicted evidence that unloading ofcabinets, covered or uncovered, to warehouse andother storage points has been performed by laborersin the Springfield area. Unloading of uncovered fin-ished cabinets to points of installation has been doneby carpenters. However, the work in dispute in theinstant case involves the unloading ofpartially coveredcabinets to points of installation, rather than the un-loading of covered or uncovered cabinets. Both La-borers and Carpenters claim this work, and both citeinstances to prove the support of area practice fortheir respective positions. In these circumstances, theevidence proffered by these two labor organizations isinconclusive and establishes only that there is no cleararea practice supporting the claim of one over theother for the disputed work.4.Skills and efficiencyThere is no showing that the disputed work requiresa degree of skill not possessed by the laborers, or thatthe carpenters are any more capable to perform thework then the former. Nor is there a showing thateither performs the work in a more efficient manner.Accordingly, the factors of skill and efficiency donot clearly favor carpenters over laborers, or vice ver-sa.ConclusionsHaving considered all the pertinent factors, we con-clude that, in view of the Employer's past practice andassignment in the instant dispute, employees repre-sented by the Carpenters are entitled to perform thework in dispute. Accordingly, on the basis of the en-tire record, we shall determine the existing jurisdic-tional controversy by awarding to the employeesrepresented by the Carpenters, rather than to individ-uals represented by the Laborers, the unloading, car-rying, and distribution of partially covered kitchencabinets to points within the Employer's FernwoodEstates project site at Springfield, Massachusetts, forinstallation. The present determination is limited tothe particular controversy which gave rise to this pro-ceeding. In making this determination, we are assign-ing the work to the carpenters who are represented byLocal #32 and not to that Union or its members?3AccordUnited Association of Journeymen and Apprentices of the Plumbingand Pipefitting Industry of the United States andCanada,Local 122, AFL-CIO LABORERS' INTERNATIONAL UNION, LOCAL #999123DETERMINATION OF THE DISPUTE-Pursuant to Section 10(k) of the Act and upon thebasis of the foregoing findings and the entire recordin, this case, the Board makes the following Determi-nation of Dispute:1.Employees of Herbert Engineering, Inc., en-gaged as carpenters, currently represented by the Un-itedBrotherhood of Carpenters and Joiners ofAmerica, Local #32, are entitled to perform the un-loading, carrying, and distribution of partially cov-(Conduit and FoundationCorp.and R.A. Hamilton Corporation),190 NLRB33;Local 388,United Association of Journeymen and Apprentices of the Plumb-ing and Pipefitttng Industry of the UnitedStates andCanada, AFL-CIO (Asso-ciatedUnderground Contractors, Inc.),130 NLRB 456, 175 NLRB 540;Building and Construction Trades Councilof Las Vegasand Local 525,UnitedAssociation of Journeymen and Apprentices of the Plumbing and PipefittingIndustry of the United States and Canada, AFL-CIO (Charles J Dorfman andUnderground Engineering Contractors Association),173 NLRB 1339.ered kitchen cabinets to points of installation at thesite of the Employer's FernwoodEstates apartmentproject at Springfield,Massachusetts.2.Laborers' International Union of North Ameri-ca, Local #999, ,is not entitled by means proscribedby Section 8(b)(4)(D) to force or requireHerbert En-gineering, Inc., to assign to employeesengaged aslaborers, who are represented by said Local 999, theunloading, carrying, and distributionof cabinets asdetailed in paragraph1, supra,of this Determinationof Dispute.3.Within 10 days from the date of thisDecisionand Determination of Dispute, Laborers'Internation-al Union of North America, Local #999, shall notifythe Regional Director for Region 1, in writing, wheth-er or not it will refrain from forcing or requiring Her-bertEngineering, Inc., bymeansproscribed bySection 8(b)(4)(D) to assign the above-described dis-puted work to laborers rather than carpenters.